CONCURRING OPINION OF,
PERRY, J.
I concur, save only as to the reason for holding that §1109 of the Civil Laws does not preclude the adoption in this Territory of the view that equity has jurisdiction of suits for separate maintenance. As to' the correctness of the reasoning of the Chief Justice on this point I express no opinion.
The Act of 1878 declares that our courts “shall have full. equity jurisdiction according to the usage and practice of courts of equity in all other cases where there is not a plain, adequate and complete remedy at law.” As stated in the opinion of the Chief Justice, there is nothing in that statute that requires the “usage and practice of courts of equity” to be ascertained by reference to the authorities in England to the exclusion of those in the United States, in other words, nothing limiting the “courts of equity,” whose practice is to be ascertained, to those of England to the exclusion of those of the United States. On the contrary, the correct construction of that statute is, and the intention of the legislature that enacted it was, in my opinion, that the courts whose power was being *569declared should be at liberty, in determining their jurisdiction in equity, to follow the usage and practice of the' courts in the United States as well as that obtaining in England. After a study of the usage and practice of the courts of equity of both of those countries, and without regard to the provisions of section 1109, we find, as held in the leading opinion, that the better view is that courts of equity have the jurisdiction in question, that is to say, that the statute of 1878 gave to our courts of equity or declared them to have, such jurisdiction. Now, assuming that equity is included in the common law within the meaning of section 1109 and that at the common law courts of equity did not have that jurisdiction, then the Act of 1878 made a different provision, the case falls within the express exception, “as otherwise expressly provided by the Hawaiian * * * laws,” and, for this reason, the section itself does not apply.